DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
Claims 1, 2, 4-7, 9-13, 15, and 17-20 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 2, 4-7, 9-13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,055,201 in view of Perry (US Patent Application Publication 2013/0061151 A1) and Syu et al. (US Patent Application Publication 2014/0108970). Independent claims 1, 13, and 20 of the instant application are obvious in view of the patented claims 3, 14, and 1, respectively, in that the patented claims contains all the limitations of instant claims, respectively, except that:

Instant claim 1 recites “said displaying comprising hiding said attribute” at line 19;
Instant claim 13 recites “automatically determining” at line 15 as opposed to the patented claimed limitation of “determining”;
Instant claim 13 recites “said displaying comprising hiding said attribute” at line 20;
Instant claim 20 recites “automatically determine” at line 20 as opposed to the patented claimed limitation of “determining”; and 
Instant claim 13 recites “said attribute is hidden from display” at line 23.
However, in an analogous art relating to a system for determining a preferred user interface, Perry teaches “ automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device,” see e.g. Fig.3 and associated text, e.g. [0054] and [0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the patented claims to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used. 
Additionally, in analogous art relating to a system for adjusting a user interface, Syu teaches “said displaying comprising hiding said attribute,” see e.g. Fig.4A and associated text, e.g. [0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the patented claims to incorporate/implement the limitations as taught by Syu in order to provide a more efficient 
Furthermore, dependent claims 2, 4-7, 9-12, 15, and 17-19 of the instant application are obvious in view of the patented claims 2-13 and 15-19 in that the patented claims contains all the limitations of the instant claims. Therefore, Claims 1, 2, 4-7, 9-13, 15, and 17-20 of the instant application are not patently distinct from the patented claims and as such are unpatentable for obvious-type double patenting. 
16/040,404 (Instant Application)
US PATENT 10,055,201
20. A method for developing multiple classes of user interfaces for a software application, said method comprising:

displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes of user interfaces pertain to different versions of said software application executing on said different device platforms having at least a same form factor or a same operating system;






displaying subordinate views for developing said software application, at said computer system, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces and comprise a plurality of groups of deltas that alter said master view, wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view, and








wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, 

wherein said attribute is hidden within a user interface comprising said first subordinate view







creating said software application comprising said master view and said plurality of groups of deltas pertaining to said multiple classes of user interfaces, at said computer system, such that upon executing said software application at a first device, said software application will automatically determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces, wherein responsive to said appropriate user interface corresponding to said first subordinate view, said attribute is hidden from display.
1. A method for developing multiple classes of user interfaces for a software application, said method comprising:


displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes pertain to different versions of said software application executing on said different device platforms having a similar form factor, and 


wherein said master view visually displays every attribute of said software application available for inclusion in a subordinate view during development;

displaying subordinate views for developing said software application, at said computer system, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces and comprise a plurality of groups of deltas that alter said master view, wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes defined by a corresponding subordinate view, such that a first subordinate view is displayed on devices of a first class based on said master view combined with a first group of said deltas for said first subordinate view;

propagating a change to said master view to each of said subordinate views, at said computer system;

receiving an indication to hide an attribute of said software application for said first subordinate view;

hiding said attribute within said first subordinate view;

storing a change to said first subordinate view, at said computer system, as a delta in said first group of said deltas, such that said attribute is hidden from display within said first subordinate view for said devices of said first class; and


creating said software application comprising said master view and a plurality of said groups of said deltas pertaining to said multiple classes, at said computer system, such that upon executing said software application at a first device, said software application will determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces.



receiving a software application at said device wherein said software application comprises multiple classes of user interfaces pertaining to different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein said software application comprises a master view and a plurality of groups of deltas that are associated with a plurality of subordinate views, 


wherein each of said subordinate views pertain to one of said multiple classes of user interfaces, wherein said plurality of groups of deltas that alter said master view to said plurality of subordinate view, wherein a first subordinate view comprises 






an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a user interface comprising said first subordinate view 













executing said software application at said device; 

 determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view and







displaying said appropriate user interface at said device by displaying said master view and a group of deltas corresponding to and said subordinate view for said appropriate user interface, said displaying comprising hiding said attribute.




receiving said software application at said first device wherein said software application comprises said multiple classes of user interfaces based on said master view and said plurality of groups of said deltas; and






Claim 1, lines 17-26:
wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes defined by a corresponding subordinate view, such that a first subordinate view is displayed on devices of a first class based on said master view combined with a first group of said deltas for said first subordinate view;


Claim 1, lines 29-36:
 receiving an indication to hide an attribute of said software application for said first subordinate view: hiding said attribute within said first subordinate view; storing a change to said first subordinate view, at said computer system, as a delta in said first group of said deltas, such that said attribute is hidden from display within said first subordinate view for said devices of said first class








executing said software application at said first device;

determining an appropriate user interface for said first device based at least in part on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces;

determining a class of said multiple classes and a corresponding subordinate view for said class; and



displaying said appropriate user interface at said first device by displaying said master view and a group of said deltas pertaining to said appropriate user interface defined by said corresponding subordinate view for said class.

Claim 1
Claim 4
Claim 1
Claim 5
Claim 5
Claim 6
Claim 12
Claim 7
Claim 13
Claim 9
Claim 5
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 14
Claim 15
Claim 14
Claim 17
Claim 11
Claim 18
Claim 12
Claim 19
Claim 13


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US Patent Application 2014/0337706) in view of Perry (US Patent Application Publication 2013/0061151 A1, new art being made of record), Syu et al (US Patent Application Publication 2014/0108970) and Banavar et al (US Patent Application 2004/0015893).
As to claim 1, Hsu teaches a method for displaying a user interface at a device, said method comprising:
receiving a software application at said device wherein said software application comprises multiple classes of user interfaces (see Fig.12, 1201 and associated text, e.g.  [0080] – exporting and displaying an instantiation of a responsive graphical design) wherein said software application comprises a master view and a plurality of groups of deltas that are associated with a plurality of subordinate views, wherein said plurality of groups of deltas that alter said master view to said plurality of subordinate view (see Fig.5:503-505 and associated text, e.g. [0049] and Fig.6 and associated text, e.g. [0053]- In step 601, a master selection is accepted via a communication system from a user. The master selection can be of a predefined master or it can involve the separate specification of a new master and the selection of that master from a customized library. In step 602, a widget is added to the master with a specific characterization. In step 603, a dimension specification is accepted from the user via a routing system. The master can then be viewed by the user in a different dimension version and the user can choose to specify a second characterization to the same widget. In step 604, an instance of the master can be added to various pages in the design. In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design. For example, the color of a widget's border could be changed, and the change would be propagated through to every page on which the master appeared;” the system accepts a specific dimension specification that alters the accepted master selection),
executing said software application at said device (see Fig.12, 1202 and associated text, e.g. [0081] - an instantiation of the design is rendered and [0031] - Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version)
 	determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view (See Fig.12: 1203,1204 and associated text, e.g. [0082] -  a rendering space dimension of the external player is adjusted by a viewer of the design; The method will then continue to step 1204 in which the resizing of the design is detected and it is determined if a change in the rendered dimension version is required and [0031] – Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version) and
displaying said appropriate user interface at said device by displaying said master view and a group of deltas corresponding to said subordinate view for said appropriate user interface (see Fig.12, 1207 and associated text, e.g. [0084] - the newly rendered dimension version will be displayed in the external player with the widgets in the design rendered according to how they were specified in the particular dimension version being displayed).

Although Hsu teaches determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (See Fig.12: 1203, 1204 and associated text, e.g. [0031] and [0082]), Hsu does not specifically teach automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device.

In an analogous art of determining a preferred user interface, however, Perry teaches automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (see e.g. Fig.3 and associated text, e.g. [0054]: For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31 and [0056]: Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI-variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query), and [0057]: If a valid value is returned by the query, this UI is used and its ID is stored as the "preferred variant ID" 35 for this user of the mobile device 31. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used, as suggested by Perry (see [0018]).

Hsu in view of Perry does not specifically teach different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a user interface comprising said first subordinate view, or said displaying comprising hiding said attribute.
In an analogous art, however, Syu teaches different versions of said software application executing on different device platforms having at least a same form factor (See Fig.3, s304 and associated text, e.g. [0029] - a receiving module 211 receives a display size of a display unit 220. In step S304, an analysis module 212 compares the display size of the display unit 220 with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit 220,  and Fig.4A and 4B and associated text, e.g. [0034] – [0036]), wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices), wherein said attribute is hidden within a user interface comprising said first subordinate view and said displaying comprising hiding said attribute (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically, as suggested by Syu (see [0008]).



In an analogous art, however, Banavar teaches wherein each of said subordinate views pertain to one of said multiple classes of user interface (see [0048] - The layout manager 35 takes as an input one or more device-specific interface layout specifications 34; the invention primarily addresses generation of multiple views of the same interface on multiple devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 2, Hsu also teaches wherein said master view visually displays every attribute of said software application available for inclusion in a subordinate view (See Hsu: Fig.2 and associated text, e.g. [0035], Fig.5 and associated text, e.g. [0048]) and Fig.6 and associated text, e.g. [0053]).

As to claim 4, Hsu in view of Perry, Syu and Banavar teaches wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view (See Banavar:[0048]), such that a first subordinate view is displayed on devices of a first class 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 9, Hsu also teaches wherein each of said multiple classes of user interfaces are each related to a different platform of devices (see Fig.5 and associated text, e.g. [0049] and [0031]).

As to claim 13, Hsu teaches a non-transitory computer-usable storage medium having instructions embodied therein that when executed cause a computer system to perform (see Fig.14 and associated text) a method for displaying a user interface at a device, said method comprising:
receiving a software application at said device wherein said software application comprises multiple classes of user interfaces (see Fig.12, 1201 and associated text, e.g.  [0080] – exporting and displaying an instantiation of a responsive graphical design) wherein said software application comprises a master view and a plurality of groups of deltas that are associated with a plurality of subordinate views, wherein said plurality of groups of deltas that alter said master view to said plurality of subordinate view (see Fig.5:503-505 and associated text, e.g. [0049] and Fig.6 and associated text, e.g. [0053]- In step 601, a master selection is accepted via a communication system from a user. The master selection can be of a predefined master or it can involve the separate specification of a new master and the selection of that master from a customized library. In step 602, a widget is added to the master with a specific characterization. In step 603, a dimension specification is accepted from the user via a routing system. The master can then be viewed by the user in a different dimension version and the user can choose to specify a second characterization to the same widget. In step 604, an instance of the master can be added to various pages in the design. In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design. For example, the color of a widget's border could be changed, and the change would be propagated through to every page on which the master appeared;” the system accepts a specific dimension specification that alters the accepted master selection),
executing said software application at said device (see Fig.12, 1202 and associated text, e.g. [0081] - an instantiation of the design is rendered and [0031] - Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version)
 	determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device, said appropriate user interface corresponding to said first subordinate view (See Fig.12: 1203,1204 and associated text, e.g. [0082] -  a rendering space dimension of the external player is adjusted by a viewer of the design; The method will then continue to step 1204 in which the resizing of the design is detected and it is determined if a change in the rendered dimension version is required and [0031] – Dimension specifications refer to rendering space dimensions and are used by the responsive design to determine which dimension version should be rendered given a particular available rendering space. A dimension specification can serve as a trigger point that defines a dimension at which the design switches from being rendered according to one dimension version to being rendered according to another dimension version) and
displaying said appropriate user interface at said device by displaying said master view and a group of deltas corresponding to said subordinate view for said appropriate user interface (see Fig.12, 1207 and associated text, e.g. [0084] - the newly rendered dimension version will be displayed in the external player with the widgets in the design rendered according to how they were specified in the particular dimension version being displayed).

Although Hsu teaches determining an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (See Fig.12: 1203, 1204 and associated text, e.g. [0031] and [0082]), Hsu does not specifically teach automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device.

In an analogous art of determining a preferred user interface, however, Perry teaches automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (see e.g. Fig.3 and associated text, e.g. [0054]: For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31 and [0056]: Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI-variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query), and [0057]: If a valid value is returned by the query, this UI is used and its ID is stored as the "preferred variant ID" 35 for this user of the mobile device 31. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used, as suggested by Perry (see [0018]).


Hsu in view of Perry does not specifically teach different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a 
In an analogous art, however, Syu teaches different versions of said software application executing on different device platforms having at least a same form factor (See Fig.3, s304 and associated text, e.g. [0029] - a receiving module 211 receives a display size of a display unit 220. In step S304, an analysis module 212 compares the display size of the display unit 220 with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit 220,  and Fig.4A and 4B and associated text, e.g. [0034] – [0036]), wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices), wherein said attribute is hidden within a user interface comprising said first subordinate view and said displaying comprising hiding said attribute (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically, as suggested by Syu (see [0008]).

Hsu in view of Perry and Syu does not specifically teach wherein each of said subordinate views pertain to one of said multiple classes of user interface.
In an analogous art, however, Banavar teaches wherein each of said subordinate views pertain to one of said multiple classes of user interface (see [0048] - The layout manager 35 takes as an input one or more device-specific interface layout specifications 34; the invention primarily addresses generation of multiple views of the same interface on multiple devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 15, Hsu in view of Perry, Syu and Banavar teaches wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view (See Banavar:[0048]), such that a first subordinate view is displayed on devices of a first class based on said master view combined with a group of deltas for said first subordinate view (See Hsu: Fig 6, 601-605 and associated text, e.g. [0053]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

As to claim 20, Hsu teaches a method for developing multiple classes of user interfaces for a software application, said method comprising:
displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes of user interfaces (See Fig.2 and associated text, e.g.  [0034] and [0035] and Fig.5 and associated text, e.g. [0049]), 
displaying subordinate views for developing said software application, at said computer system, and comprise a plurality of groups of deltas that alter said master view (see e.g. Fig.6 and associated text, e.g. [0053]- In step 601, a master selection is accepted via a communication system from a user. The master selection can be of a predefined master or it can involve the separate specification of a new master and the selection of that master from a customized library. In step 602, a widget is added to the master with a specific characterization. In step 603, a dimension specification is accepted from the user via a routing system. The master can then be viewed by the user in a different dimension version and the user can choose to specify a second characterization to the same widget. In step 604, an instance of the master can be added to various pages in the design. In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design. For example, the color of a widget's border could be changed, and the change would be propagated through to every page on which the master appeared;” the system accepts a specific dimension specification that alters the accepted master selection),
creating said software application comprising said master view and said plurality of groups of deltas pertaining to said multiple classes of user interfaces (See e.g. [0031]), at said computer system, such that upon executing said software application at a first device, determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces (see [0031] and Fig12: 1203,1204 and associated text, e.g. [0082]).

Hsu does not specifically teach said software application will automatically determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces.

In an analogous art of determining a preferred user interface, however, Perry teaches said software application (e.g. mobile application 30) will automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device (see e.g. Fig.3 and associated text, e.g. [0054]: For each installation of a mobile application 30 of the invention on another mobile device 31, the mobile application 30 uses some means of storage (e.g., a "preferred variant ID" 35 variable that is stored on the mobile device's firmware or file system) to memorize which UI-variant should be selected by default when the mobile application 30 is launched on that specific mobile device 31 and [0056]: Each time the mobile application 30 is started on a user's mobile device 31, it checks whether the "preferred variant ID" 35 has been assigned a valid value. If not, the mapping-repository 33 is queried to find the preferred UI-variant 32 for that specific mobile device model, based on a device type identifier 36 that the mobile application 30 retrieves from the mobile device 31. This query may be performed directly from the mobile application 30 to the repository 33, or through an intermediate component, such as a preferences analysis engine 34, which may optionally apply some additional logic to the query), and [0057]: If a valid value is returned by the query, this UI is used and its ID is stored as the "preferred variant ID" 35 for this user of the mobile device 31. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used, as suggested by Perry (see [0018]).

Hsu in view of Perry does not specifically teach different versions of said software application executing on different device platforms having at least a same form factor or a same operating system, wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view, wherein said attribute is hidden within a user interface comprising said first subordinate view, or wherein responsive to said appropriate user interface corresponding to said first subordinate view, said attribute is hidden from display.

 In an analogous art, however, Syu teaches different versions of said software application executing on different device platforms having at least a same form factor (See Fig.3, s304 and associated text, e.g. [0029] - a receiving module 211 receives a display size of a display unit 220. In step S304, an analysis module 212 compares the display size of the display unit 220 with a lookup table, and obtains the display size of the widget and a user interface corresponding to the display size of the display unit 220,  and Fig.4A and 4B and associated text, e.g. [0034] – [0036]), wherein a first subordinate view comprises an indication to hide an attribute of said software application for said first subordinate view (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices), wherein said attribute is hidden within a user interface comprising said first subordinate view and wherein responsive to said appropriate user interface corresponding to said first subordinate view, said attribute is hidden from display (See e.g. [0032] - in FIG. 4A, the widget 430 is a calendar, wherein the widget component 432 is time information (for example, a day, a month, and a year), the widget component 434 is date information, and the widget component 436 is month information. The display size of the display unit 420 of the electronic device 42 in FIG. 4B is different from the display size of the display unit 410 of the electronic device 41 in FIG. 4A, and therefore only the widget component 434 and the widget component 436 is displayed in the widget 430 of the display unit 420 of the electronic device 42 in FIG. 4B;” hiding attributes on different dimensions correspond to different classes of devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically, as suggested by Syu (see [0008]).

Hsu in view of Perry and Syu does not specifically teach wherein each of said subordinate views pertain to a class of said multiple classes of user interfaces defined by a corresponding subordinate view. 

In an analogous art, however, Banavar teaches wherein each of said subordinate views pertain to a class of said multiple classes of user interfaces defined by a corresponding subordinate view (see [0048] - The layout manager 35 takes as an input one or more device-specific interface layout specifications 34; the invention primarily addresses generation of multiple views of the same interface on multiple devices)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry and Syu to incorporate/implement the limitations as taught by Banavar in order to provide a more efficient method of generating user interface representations across multiple platforms, as suggested by Banavar (see [0009]).

8.	Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Perry, Syu and Banavar, as applied to claims 1 and 13 above, and further in view of Dote et al (US Patent Application Publication 2009/0002361 A1, art already of record).
As to claim 5, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor.
In an analogous art, however, Dote teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (See e.g. [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 6, Dote further teaches wherein said determining an appropriate user interface comprises determining said appropriate user interface for said device based on a functionality allowed at said device, wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for said device, wherein the at least two classes of user interfaces have different functionality for a form factor of said device (see Dote: [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 7, Dote further teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (See [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 17, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said multiple classes of user interfaces comprises at least 
In an analogous art, however, Dote teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (See e.g. [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 18, Dote further teaches wherein said determining an appropriate user interface comprises determining said appropriate user interface for said device based on a functionality allowed at said device, wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for said device, wherein the at least two classes of user interfaces have different functionality for a form factor of said device (See [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).
As to claim 19, Dote further teaches wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular form factor, wherein the at least two classes of user interfaces have different functionality for the particular form factor (see [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Dote in order to provide a more efficient method of displaying user interfaces on various devices in a such a way to enhance user experience, as suggested by Dote (see [0001]).

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Perry, Syu and Banavar, as applied to claim 1 above, and further in view of Wells (US Patent Application Publication 2007/0288890 A1, art already of record).
As to claim 10, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said master view pertains to a fee based full version of said software application and a first subordinate view pertains to a free lite version of said software application.
In an analogous art, however, Wells teaches wherein said master view pertains to a fee based full version of said software application and a first subordinate view pertains to a free lite version of said software application (see Fig.6 and associated text, e.g. [0096]-[0098] and Fig.18, 1840 and associated text, e.g. [0167]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu 

As to claim 11, Wells further teaches wherein said master view pertains to a full version of said software application and a first subordinate view pertains to a limited functionality version of said software application (see Fig.6 and associated text, e.g. [0096]-[0098] and Fig.18, 1840 and associated text, e.g. [0167]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Wells in order to provide a more efficient method of displaying various user interfaces based on changing conditions, as suggested by Wells (see [0010]).

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Perry, Syu and Banavar, as applied to claim 1 above, and further in view of Bountour et al (US Patent Application Publication 2002/0069265 A1).
As to claim 12, Hsu in view of Perry, Syu and Banavar teaches the limitations of claim 1, but does not specifically teach wherein said master view pertains to a default language version of said software application and a first subordinate view pertains to an alternate language version of said software application.
In an analogous art, however, Bountour teaches wherein said master view pertains to a default language version of said software application and a first subordinate view pertains to an alternate language version of said software application (see e.g. [0008] - The software for this User Interface can be located either or entirely (1) on the Consumer's Access Device or (2) on the Back-end Information Network of the system and is dynamically (1) updated or (2) loaded into the Consumer's Access Device anytime the Consumer opens his or her Access Device to the Start Site of the Asset Provider's Offerings; The Back-end Information Network is Access Device Adaptable, supporting any kind of connected Access Device without any restrictions as of i.e. hardware platforms or operating systems, and dynamically assembles the Front-end Human Interface to the Consumers preferences and the specifications of the Access Device in use, including the dynamic Localization of the interface itself. For example, a Japanese Consumer using his cellular phone is automatically provided with the Front-end Human Interface optimized for the Screen size of his cellular phone in the Japanese localized version of the interface, while an Egyptian Consumer connecting with a television set (TV) to the same Asset Offering receives a Front-end Human Interface for the bigger TV screen size in the Egyptian localized version --even though the Asset Provider designed only one interface and provided it only in the British localized version. The Front-end Human Interface can also span across multiple Access Devices, creating for the Consumer one single Virtual Access Environment. The Consumer can freely layout the Front-end Human Interface across all Screens of the assimilated Access Devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hsu in view of Perry, Syu and Banavar to incorporate/implement the limitations as taught by Bountour in order to provide a more efficient method of displaying enhanced information to various users, as suggested by Bountour (see [0002]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192